              Case 1:19-cv-04690-JPB Document 64 Filed 08/02/21 Page 1 of 5




                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

    MAYRA A. MONDRAGON, on her
    own behalf and behalf of her own
    minor child, D.G.,
                  Plaintiffs,

          v.                                       CIVIL ACTION NO.
                                                   1:19-cv-04690-JPB
    BAR-S FOODS CO., INC. and THE
    KROGER CO., INC.,

                  Defendants.

                                         ORDER

         This matter came before the Court on Plaintiffs Mayra A. Mondragon and

D.G.’s (collectively “Plaintiffs”) Motion to Remand (“Motion”). ECF No. 62.

After due consideration of the Motion, the Court finds as follows:

         I.      BACKGROUND

         Plaintiffs filed a complaint against Defendants Bar-S Foods Co. (“Bar-S”)1

and The Kroger Co., Inc. (“Kroger”) (collectively “Defendants”) in the Superior

Court of Gwinnett County for damages suffered as a result of allegedly ingesting




1
    Bar-S is incorrectly referred to as “Bar-S Foods Co., Inc.” in the case style.
        Case 1:19-cv-04690-JPB Document 64 Filed 08/02/21 Page 2 of 5




an adulterated food product purchased at a Kroger supermarket. Bar-S thereafter

removed the action to this Court.

      Bar-S argued that diversity jurisdiction is proper in this Court because the

parties are diverse and the amount in controversy threshold was met. In support of

these assertions, Bar-S offered the allegations in the Complaint regarding the

parties’ citizenship and Plaintiffs’ responses to discovery requests. Plaintiffs

neither disputed these assertions nor objected to the removal.

      After more than a year of litigating in this Court, Plaintiffs move for remand

because they contend that discovery is complete, and “it is clear that [their]

damages are nowhere close to the minimum jurisdictional threshold of $75,000.”2

      Bar-S refutes this contention based on Plaintiffs’ purported admissions in

their discovery responses that their damages exceeded $75,000.3

      Plaintiffs, however, argue that their responses to discovery regarding

damages specifically clarified that they could not confirm their damages at the time

and, as such, do not constitute admissions regarding the amount in controversy.



2
 Plaintiffs do not dispute that the parties are diverse.
3
 Bar-S also contends that Plaintiffs seek removal at this time only to avoid the
consequences of their alleged failure to participate in discovery but does not
dispute that Plaintiffs may move for remand at this time. See also 28 U.S.C. §
1447(c) (“If at any time before final judgment it appears that the district court lacks
subject matter jurisdiction, the case shall be remanded.”).

                                          2
         Case 1:19-cv-04690-JPB Document 64 Filed 08/02/21 Page 3 of 5




For example, in response to a request to admit that “Plaintiffs[’] total damages as

alleged in [the] lawsuit . . . are less than $75,000.00,” Plaintiffs stated as follows:

“Denied. Plaintiff is unable to confirm the amount of damages at this stage of the

litigation.”

       Because Bar-S offered only the discovery responses to prove the amount in

controversy, Plaintiffs argue that Bar-S failed to show by a preponderance of the

evidence that the amount was met at the time of removal. Plaintiffs therefore

conclude that remand is proper at this time.

       II.     ANALYSIS

       Federal courts have original jurisdiction over “all civil actions where the

matter in controversy exceeds the sum or value of $75,000 . . . and is between

citizens of different states.” 28 U.S.C. § 1332(a). The removing party “bears the

burden of proving that federal jurisdiction exists” and must “prove by a

preponderance of the evidence that the amount in controversy exceeds the

jurisdictional requirement.” 4 Williams v. Best Buy Co., Inc., 269 F.3d 1316, 1319

(11th Cir. 2001). “Any doubts about the propriety of federal jurisdiction should be




4
  Proving something by a “preponderance of the evidence” means providing the
“amount of evidence that is enough to persuade … that the … claim is more likely
true than not true.” Weathers v. Lanier, 280 F. App’x 831, 833 (11th Cir. 2008).

                                            3
        Case 1:19-cv-04690-JPB Document 64 Filed 08/02/21 Page 4 of 5




resolved in favor of remand to state court.” Adventure Outdoors Inc. v.

Bloomberg, 552 F.3d 1290, 1294 (11th Cir. 2008).

      Here, while it is undisputed that the parties are citizens of different states, a

question exists as to whether the amount in controversy requirement was satisfied

at the time of removal. Bar-S’ reliance on Plaintiffs’ discovery responses to

answer this question is misplaced because those responses are not as definitive as

Bar-S asserts. To the contrary, they demonstrate uncertainty regarding the amount

in controversy. And such uncertainty does not square with Bar-S’ burden to prove

that it was more likely than not that the amount in controversy exceeded $75,000 at

the time of removal.

      Given the presumption in favor of remand where federal jurisdiction is not

clear, the Court finds that Bar-S has not met its burden to show that the amount in

controversy exceeded $75,000 at the time of removal. Therefore, the Court

GRANTS Plaintiffs’ Motion (ECF No. 62).

      The Court declines to award costs to Plaintiffs for Bar-S’ improper removal

of the case in light of Plaintiffs’ apparent initial acquiescence in removal and/or

delay in seeking remand.




                                           4
         Case 1:19-cv-04690-JPB Document 64 Filed 08/02/21 Page 5 of 5




        This matter is hereby REMANDED to the Superior Court of Gwinnett

County. The Clerk is DIRECTED to terminate all pending motions and close the

case.

        SO ORDERED this 2nd day of August, 2021.




                                       5
